Per Curiam.
This-is an action brought by the plaintiff as receiver of the American State Bank of Merriman, Nebraska, to recover an alleged double liability of defendant as a stockholder in the insolvent bank. The defendant objected in the district court to trial of the case as an equity cause. By stipulation a jury was waived, and trial was had to the court as an action at law. Judgment for the plaintiff as prayed. Defendant appeals.
No assignments of error appear in appellant’s brief as required by rules of this court. Appellant, therefore, is not entitled to review in this case as a matter of right, but only as a.matter of grace. It may be said, however, that we have carefully examined the record and find the same to be without prejudicial error. The judgment of the district court is, therefore,
Affirmed.